Citation Nr: 0946584	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  04-11 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chloracne.  


(The issue of whether the Veteran's son is entitled to 
recognition as a "helpless child" on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen years is the subject of a separate appellate 
action.)


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to service 
connection for seborrheic dermatitis of the hands, back, and 
chest (claimed as chloracne).  The Veteran appealed that 
decision to the Board, and the case was referred to the Board 
for appellate review.

A hearing was held in September 2009 by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, the undersigned 
Veterans Law Judge, sitting in Washington, DC, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that the Veteran was denied service 
connection for a claim for seborrheic dermatitis of the 
hands, back, and chest in an August 1986 Board decision.  The 
Board concludes the Veteran's current claim for chloracne is 
separate from his previously claim regarding seborrheic 
dermatitis, and will thus be reviewed as an original claim 
for entitlement to service connection, as opposed to an 
application to reopen a previously denied claim for service 
connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).


The Board takes note that as part of argument recently 
submitted to the Board in October 2009 via facsimile, the 
Veteran's attorney raised new claims, both relating to the 
Veteran's now service-connected post traumatic stress 
disorder (PTSD), concerning whether there was clear and 
unmistakable error (CUE) in two separate RO rating decisions, 
dated October 31, 1985, and April 11, 2000.  Accordingly, 
these matters are referred to the RO for appropriate action.

The Board also notes that at the outset of the September 2009 
hearing, the Veteran sought to withdraw a previously 
perfected claim, arising from an October 2002 rating 
decision, concerning the issue of whether the Veteran's son 
is entitled to recognition as a "helpless child" on the 
basis of permanent incapacity for self-support prior to 
attaining the age of eighteen years.  A Veterans Law Judge, 
other than the undersigned, took testimony of this issue at a 
hearing conducted in March 2005.  As such, a separate 
decision will be issued, to be signed by the Veterans law 
Judge who conducted over the March 2005 hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have chloracne that is 
related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, chloracne 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In the decision below, the Board has 
granted the Veteran's claim for service connection for 
chloracne, and therefore the benefit sought on appeal has 
been granted in full.  Accordingly, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2008).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, generally, there must be:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).


The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, then it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule will not be applicable.  Ortiz, 
274 F.3d at 1365.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 
1116; 38 C.F.R. § 3.309(e).


The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  VA regulations specify that the last date 
on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for chloracne.

The Board, in acknowledging the Veteran's service in Vietnam, 
concedes his exposure to Agent Orange.  The Veteran's service 
treatment records are silent as to any skin-related 
complaints and/or treatment.  

A VA dermatology examination report dated in March 1985 shows 
that the supplied diagnoses included Agent Orange exposure 
with typical cutaneous sequelae, pompholyx of the hands with 
a history of atopy, and mild seborrheic dermatitis.  


A private hospital history and physical report, showing that 
the Veteran was admitted in September 1996, shows that 
examination of his skin showed no lesions.  

A February 2005 letter from a private physician, Dr. 
Atkinson, shows that he had reviewed "charts" of the 
Veteran's.  He noted that the Veteran had been exposed to 
Agent Orange while in the military.  He commented on the 
clinical findings reported as part of the above-discussed 
March 1985 VA dermatology examination.  Dr. Atkinson noted 
that the Veteran had experienced repeated problems with 
inflammatory lesions on his back, and essentially related 
these lesions to the Veteran's in-service Agent Orange 
exposure.  

The Veteran was afforded a VA fee-basis examination in June 
2005.  He gave a history of lesions since about 1985.  He 
also complained of problems associated with chloracne, due to 
Agent orange exposure, since 1969 or 1970.  Examination was 
reported to show chloracne scars on the Veteran's chest, with 
more on his back.  The examiner opined that the skin lesions 
were not related to a systemic disease or nervous condition.  
Of particular note, the examiner opined that the Veteran 
suffered from chloracne and that it was more likely than not 
a result of his [in-service] Agent orange exposure.  

A VA outpatient treatment record dated in February 2006 shows 
a history of current infected sebaceous cysts on the 
Veteran's back.  Two large cysts were incised and drained.  

Review of the September 2009 hearing transcript shows that 
the Veteran's attorney essentially argued that service 
connection for the claimed disorder should be granted.  She 
argued that while chloracne was not manifested to a 
compensable degree within the requisite period of time, per 
Combee, and in conjunction with the above-discussed fee-basis 
examination opinion, entitlement to service connection was 
indeed warranted.  The Board agrees.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (holding that, direct 
service connection can be established by "show[ing] that the 
disease or malady was incurred during or aggravated by 
service," a task that "includes the difficult burden of 
tracing causation to a condition or event during service."); 
cf. Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that 
the availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange).  She also argued that the VA 
examiner who conducted the 1985 VA examination indicated that 
exposure to Agent Orange was the cause of the Veteran's 
chloracne.  The Board disagrees with this assertion; no such 
opinion was included as part of the 1985 VA examination 
report, although the examiner did render a diagnosis of 
"Agent Orange exposure with typical cutaneous sequelae."

Generally speaking, with regard to claims for direct service 
connection, medical professionals are called on to render an 
opinion as to whether it is (1) likely that a disability is 
due to a disease or injury incurred in service as opposed to 
some other factor or factors, (2) unlikely that it is due to 
a disease or injury incurred in service as opposed to some 
other factor or factors, or (3) at least as likely that the 
disability is due to a disease or injury incurred in service 
as it is to some other factor or factors.  Here, the 
assignment of service connection for chloracne, on a 
presumptive basis is not warranted.  Clearly, based upon 
review of the facts set out above, such a skin disorder was 
not manifested to a degree of 10 percent or more within one 
year from the last date the Veteran served in Vietnam, a 
requirement for service connection based on the presumptive 
provisions in the law.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board, however, finds that, based in significant part on 
the fact that the June 2005 fee-basis examiner opined that 
the Veteran had chloracne which was more than likely the 
result of Agent Orange exposure, service connection for 
chloracne on a direct bases is warranted.  This determination 
is buttressed by the supporting credible evidence of Agent 
Orange exposure in service.  No medical opinion to the 
contrary is of record.  The Board finds the preponderance of 
the evidence on file presents a medically sound basis upon 
which to attribute the post-service findings to the Agent 
Orange exposure in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303; Combee.



ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for chloracne is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


